Citation Nr: 0941214	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depression. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Pittsburgh, Pennsylvania in which 
the RO granted service connection for posttraumatic stress 
disorder with alcohol dependence ("PTSD") and assigned a 30 
percent evaluation effective from May 24, 2006.  In that same 
rating decision, the RO denied the appellant's claim of 
entitlement to service connection for an adjustment disorder 
with depression.  The appellant, who had active service from 
May 1967 to May 1969 and from May 1975 to September 1976, 
appealed the denial of his service connection claim and the 
assignment of a 30 percent rating for his service-connected 
PTSD to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in March 
2009.  At that time, the appellant withdrew from appellate 
consideration his claim of entitlement to service connection 
for an adjustment disorder with depression and also submitted 
additional evidence in support of his increased rating PTSD 
claim, with a waiver of initial RO review. March 2009 BVA 
hearing transcript, p. 2.   

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claim of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD is necessary.  As such, this claim is hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him that further action is required on 
his part.  



FINDING OF FACT

On March 18, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for an adjustment disorder with depression 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to service connection for an 
adjustment disorder with depression have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of service connection claim 

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2009).  

In this case, the appellant withdrew his appeal as to his 
claim of entitlement to service connection for an adjustment 
disorder with depression during his March 2009 BVA hearing. 
March 2009 BVA hearing transcript, p. 2.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding that claim.  Accordingly, the Board 
finds that the issue of entitlement to service connection for 
an adjustment disorder with depression has been properly 
withdrawn by the appellant and dismisses that claim. 


ORDER

The appeal regarding the appellant's claim of entitlement to 
service connection for an adjustment disorder with depression 
is dismissed.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an initial disability 
rating in excess of 30 percent for PTSD discloses a need for 
further development prior to final appellate review.  

Initially, the Board observes that there appear to be 
outstanding medical records pertinent to the above-referenced 
claim that should be associated with the claim file prior to 
a merits adjudication of this appeal.  In this regard, the 
appellant testified during his March 2009 BVA hearing that he 
was receiving medical treatment in association with his 
diagnosis of PTSD from a VA Medical Center and a Vet Center 
near Pittsburgh, Pennsylvania. March 2009 BVA hearing 
transcript, pgs. 11-13.  A review of the appellant's claims 
file reveals his most recent VA medical records pertaining to 
his diagnosis of PTSD are dated in October 2008.  In 
addition, the claims file contains various private medical 
records dated from September 1996 to September 2008.  
However, none of these records are from the Pennsylvania Vet 
Center referenced by the appellant during his BVA hearing.  
Since the Veterans Claims Assistance Act of 2000 ("VCAA") 
requires VA make reasonable efforts to obtain relevant 
records that the claimant has adequately identified and 
authorized VA to obtain (38 U.S.C.A. § 5103A), the Board has 
a duty to remand the appellant's PTSD claim in order for the 
RO to obtain the outstanding VA and private medical records 
referenced above.  

In terms of potentially outstanding records, the Board 
observes that the claims file also contains a letter from the 
Social Security Administration ("SSA") to the appellant 
indicating that the appellant was found to meet SSA's medical 
requirements for disability payments beginning on November 1, 
2005. See November 2006 letter from SSA.  However, no actual 
medical records pertaining to this SSA determination are 
contained in the claims file.  While SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (concluding VA has a 
duty to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits); see also Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.")  In light of the fact 
that the appellant has been found eligible for SSA benefits 
that may be related to his PTSD diagnosis, the RO should also 
attempt upon remand to associate these records with the 
claims file.  

Lastly, the Board observes that the appellant testified 
during his March 2009 BVA hearing that he currently 
experiences symptomatology associated with his PTSD that is 
worse than the symptomatology reflected in his August 2006 VA 
examination report. March 2009 BVA hearing transcript, pgs. 
3-4, 8, 10-11, 15-19, 24; see also January 2009 VA 646.  In 
light of the appellant's assertions and the medical evidence 
of record, it appears to the Board that a medical question 
has been presented as to whether the appellant's service-
connected PTSD has increased in severity since his August 
2006 VA examination.  As such, the Board finds that a new VA 
examination is warranted.  Although the mere passage of time 
does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  
Therefore, the Board finds that a more recent VA examination 
is in order to accurately assess the current nature and 
severity of the appellant's psychiatric disability.  






Accordingly, the case is REMANDED for the following actions:

1.  In regards to the appellant's 
increased rating PTSD claim, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

2.  The RO should contact the VA Medical 
Center in Pittsburgh, Pennsylvania in an 
effort to determine whether the 
appellant has any outstanding medical 
treatment records located at that 
facility that have not been associated 
with the claims file.  If such records 
are located, the RO should obtain them. 

3.  The RO should contact the appellant 
and request that he provide a medical 
authorization for medical records 
pertaining to his treatment at the 
Pennsylvania Vet Center referenced 
during his March 2009 BVA hearing, as 
well as authorizations for any 
additional outstanding treatment records 
pertaining to his claim of entitlement 
to an increased rating for his service-
connected PTSD not already contained 
within the claims file.  After obtaining 
the authorization(s), the RO should 
attempt to associate these medical 
records with the claims file.  The 
appellant should also be informed, in 
the alternative, that he may obtain 
these records himself and submit them to 
the RO.  


4.  The RO should contact the Social 
Security Administration and request 
copies of any and all evidence relied 
upon by that agency to determine that 
the appellant was disabled by Social 
Security Administration standards 
beginning in November 2005. See 
November 2006 letter from the Social 
Security Administration to the 
appellant.  

5.  After obtaining the above-referenced 
records, the RO should afford the 
appellant a VA examination in order to 
assess the current severity of his 
PTSD; and to also obtain a medical 
opinion as to whether the appellant's 
PTSD symptomatology has worsened in 
severity since his August 2006 VA 
examination.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that 
the claims file (to include the 
appellant's statements of record, any 
lay statements or testimony of record, 
VA medical records and private medical 
records) was in fact made available for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
appellant's symptoms, clinical findings 
and associated social and industrial 
impairment that has been and is 
attributed to his service-connected 
PTSD.  In providing the requested 
medical opinions, the examiner should 
provide medical findings in terms 
consistent with the current criteria 
for rating mental disorders under 
38 C.F.R. § 4.130, Diagnostic 
Code 9411, should assign a Global 
Assessment of Functioning score, and 
should explain the meaning of the 
numerical score assigned to the 
appellant's PTSD.  All findings should 
be reported in detail accompanied by a 
complete rationale.  The examiner 
should ensure that all testing deemed 
necessary is accomplished. 

When the development requested has been completed, the RO 
should readjudicate the issue on appeal in light of any 
additional evidence added to the claims file.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


